UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6770



JAMES BENJAMIN BROWN,

                                              Plaintiff - Appellant,

          versus


SAM DOTSON, in his individual capacity; CHRIS
SURRATT, in his individual capacity; JAMES
JOHNSON, in his individual capacity; CURTIS
STURGILL, in his individual capacity; SID
HARKLEROAD, in his individual capacity; BOYD
BENNETT, in his individual and official
capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:07-cv-00114-03-MU)


Submitted:   September 13, 2007       Decided:   September 19, 2007


Before GREGORY and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Benjamin Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Benjamin Brown appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

deny Brown’s motion for appointment of counsel and affirm for the

reasons stated by the district court.   Brown v. Dotson, No. 1:07-

cv-00114-03-MU (W.D.N.C. Apr. 2, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -